Title: To George Washington from Colonel Matthias Ogden, 24 July 1777
From: Ogden, Matthias
To: Washington, George



Sir
Elizth Town [N.J.] 24th July [1777]

This morning three OClock I had a person from the Island—This information is, that the whole of the Fleet sailed in the forenoon of yesterday, that they were joined by the shipping from New-York before they sailed, that he was on board the Centurion & saw them standing to sea as far as he could see them—there were upwards of 200 Sail, there are no shipping behind nor have any gone up either the North or East River—he thinks the floating Battery is with them but did not distinguish her with the Fleet, tho he saw her come down to the fleet before they sailed—There have been several marchings of Troops to Kingsbridge & the 22nd two full Brittish & one Hessian Rigements landed from the fleet and marched to Kingsbridge tho he cannot guess

with any certainty how many there are at that place—I shall certainly have accounts, this evening, tomorrow evening & the next. I am with due respect & esteem Your Excellencys humble servant

M: Ogden

